Citation Nr: 1702975	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left cheek facial scar.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and her Mother. 

ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the U.S. Army from July 2005 to December 2005, with an additional period of inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran testified at a hearing before a Veterans Law Judge at the RO in March 2010.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who conducted the March 2010 hearing is no longer employed with the Board.  In April 2014, the Board notified the Veteran of this fact and provided her the opportunity to testify at another hearing.  On May 2014, the Veteran responded that she did not wish to appear at another Board hearing.

The Board remanded the case for further development in August 2010.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS), Virtual VA, and a paper claims file.


FINDING OF FACT

The Veteran's current left cheek facial scar is at least as likely as not the result of an in-service event or injury.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a left cheek facial scar has been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21) and (24); 38 C.F.R. § 3.6 (a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6 (c)(1).

While the presumption of soundness under 38 U.S.C.A. § 1111 does apply to a Veteran who achieved "veteran" status through a prior period of active duty and who claims a disability that incurred during a later period of ACDUTRA, the presumption does not apply when the claimant has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Furthermore, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159 (a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159 (a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.

In this case, the Veteran's May 2005 entrance examination noted that the Veteran had a scar on her left cheek.  However, the Veteran stated that the length of the scar increased while she was in service.  See May 2009 VA Form 9.  Additionally, the Veteran, through her representative, indicated that the original scar was a small white line.  See Bd. Hrg. Tr. at 7.  Further, the Veteran has asserted that the current scar is a result of an in-service event.  Id. at 8.  Specifically, the Veteran stated that when she fired her gun, the gun hit her glasses and cut just below her left eye.  See May 2009 VA Form 9; See Bd. Hrg. Tr. at 8.  

The Board notes that the Veteran has consistently stated that the scar on her left cheek was made worse by her in-service injury.  Further, the Veteran's service treatment record supports the Veteran's contention.  In this regard, there is a notation in the October 2005 service treatment record, that the Veteran was struck in the face recently with a weapon and had laceration directly over her scar.  Notably, at the time of the injury, the Veteran stated that the scar was more prominent because of the injury.  The Board finds the Veteran has competently and credibly reported an in-service injury and a worsening of the scar noted on her entrance examination.  Further, as discussed below, the Veteran still currently has a scar on her left cheek.  

The Veteran was first afforded a VA examination in December 2010.  The examiner opined that the Veteran's left cheek scar was not caused by or the result of her active duty.  In so finding, the examiner noted that the Veteran had a left cheek scar prior to her enlistment.  However, the Board notes that the examiner did not address the Veteran's contention that her scar worsened during service.  Therefore, the Board finds that the December 2010 is accorded little probative value.

The Veteran was most recently afforded a VA examination in August 2013.  At that examination, the examiner noted that the Veteran currently has a scar on her left cheek.  Further, the examiner noted that prior to enlistment the Veteran had a scar in the same area.  Additionally, the examiner noted that the Veteran was treated for a left cheek wound while on active duty for training.  Ultimately, the examiner opined that there was no way to determine if the scar prior to service was aggravated by service.  In so finding, the examiner stated that there were no measurements or pictures of the Veteran before military service.  Thus, the examiner could not determine the cause of the Veteran's current scar.

Although the examiner could not determine if the in-service injury made the Veteran's pre-existing scar worse, the Board finds that the August 2013 VA opinion, in addition to the evidence discussed above, including the Veteran's statements and service treatment records, weighs in favor of a grant of service connection in this case.  In that regard, the only potential cause of the current state of the Veteran's left cheek facial scar is the in-service injury, which the Veteran contends worsened her scar.  Although the examiner could not determine if the Veteran's current left cheek scar was caused by her in-service injury, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's left cheek scar is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; cf. Jones v. Shinseki, 23 Vet.App. 382, 394 (2010) ("if the medical evidence in the record indicates that a disability has only two potential causes and at least one is related to service, then the inability of the medical examiner to provide a reason why one is more likely the cause of the claimant's disability would place the evidence in equipoise, and the benefit of the doubt rule would apply") (Lance, J. concurring).  Thus, the Board finds that the benefit-of-the-doubt rule applies and service connection for a left cheek facial scar is warranted.  Gilbert v. Derwinski, 1 Vet.App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for a left cheek facial scar is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


